Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “filling the MF/UF unit and the NF/RO unit with the NF/RO permeate after stopping the filtering and softening steps and before the MF/UF unit and the NF/RO unit are placed in standby” renders the claim indefinite because it is unclear what is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0061300 (hereinafter referred as “Matsushiro”).
Regarding claims 8 and 16, Matsushiro teaches a filtration system and process for treating water (Abstract, fig. 10), the system comprising filtering water through a micro/ultrafiltration module (3) producing filtered water (in line L31), and softening the filtered water (from tank 4) by a plurality of RO modules (6 and 10) producing RO permeate (in tank 11), a portion of permeate of RO module 10 is supplied to feed side of RO module 10 via line . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushiro. 
Regarding claims 18-20, Matsushiro teaches limitations of claim 16 as set forth above. Matsushiro discloses washing of units 3, 6 and 10 using permeate from unit 10 (refer fig. 10 discloses permeate from tank 10 is supplied to the units via conduits L112, L123, L122 and L121). It is obvious that filtration is stopped while the washing is being performed since permeate from tank 11 is heated in tank 27 for purpose of washing. For instance, during washing, water from tank 9 is not being supplied to unit 10. Therefore, filtration/softening is stopped. Therefore, Matsushiro suggests or makes it obvious that the units 3, 6 and 10 are stopped from filtration mode while being washed.
Allowable Subject Matter
Claims 10, 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 10, 11, 15 and 17 are allowable over the prior arts US 2012/0061300 (Matsushiro), US 2003/0127388 (Ando), and US 10633261 (Bondurant). 
Claim 10 recites that the process comprises ii) backwashing the MF/UF unit with the NF/RO permeate, wherein at least a portion of the NF/RO permeate used to backwash the 
Claim 15 recites that the process comprises i) flushing the MF/UF unit with the NF/RO permeate, wherein flushinq the MF/UF unit comprises flushing through a feed side of the MF/UF unit, and wherein at least a portion of the NF/RO permeate used to flush the MF/UF unit is first used to flush the NF/RO unit through a feed side of the NF/RO unit. The cited prior art fail to teach or suggest that at least a portion of the NF/RO permeate used to flush the MF/UF unit is first used to flush the NF/RO unit through a feed side of the NF/RO unit.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777